DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 1 of the instant application are rephrased based on the patented claim 1 based on only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 






Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 2 of the instant application are rephrased based on the patented claim 1 based on only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 3 of the instant application are rephrased based on the patented claim 2 based on only a subset of the claim limitations set forth in the patented claim 2. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 4 of the instant application are only a subset of the claim limitations set forth in the patented claim 3. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 5 of the instant application are only a subset of the claim limitations set forth in the patented claim 4. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 9 of the instant application are rephrased based on the patented claim 1 based on only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 10 of the instant application are rephrased based on the patented claim 1 based on only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 11 of the instant application are rephrased based on the patented claim 2 based on only a subset of the claim limitations set forth in the patented claim 2. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 12 of the instant application are rephrased based on the patented claim 2 based on only a subset of the claim limitations set forth in the patented claim 2. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 13 of the instant application are only a subset of the claim limitations set forth in the patented claim 3. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 14 of the instant application are only a subset of the claim limitations set forth in the patented claim 4. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Greene US Patent No. 11,170,467. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 18 of the instant application are rephrased based on the patented claim 1 based on only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before.  


Specification
The disclosure is objected to because of the following informalities: at line 11 of the claim 1, “cut of” should be “cut off”.  At line 14 of the claim 18, “cut of” should be “cut off”.    At line 2 of the claim 20, please insert “.” after “device” or omission of claim limitation has been detected. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 11 of the claim 1, “cut of” should be “cut off”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  at line 14 of the claim 18, “cut of” should be “cut off”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  at line 2 of the claim 20, please insert “.” after “device” or omission of claim limitation has been detected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US-PGPUB No. 2010/0066909 (hereinafter Miyazaki) in view of Kudo US-PGPUB No. 2010/0053442 (hereinafter Kudo). 
Re Claim 1: 
The combination of the features of the digital TV receiver 11 of Miyazaki and Kudo makes the claim invention obvious and the combined features of the digital TV receiver 11 of Miyazaki and Kudo have taught all the claim limitations set forth in the claim 1.

The digital TV receiver 11 of Miyazaki and Kudo teaches: 
Detecting, by at least one processor of a receiving device, a resolution of digital video content to be output from the receiving device to a display (
Miyazaki teaches at Paragraph 0089 that the main processor MP (the combination of elements 51, 58, 61, 62 and 65 of FIG. 1A) detects the resolution of the video signal based on the decoding result. The main processor as disclosed in Miyazaki is also shared by Kudo FIG. 1 having the elements 51, 58, 61, 62 and 65. Therefore, Kudo’s main processor comprising the elements 51, 58, 61, 62 and 65 inherently teaches detecting a resolution of digital video event/service. For example, Kudo’s main processor is responsible for detecting the resolution of the CM video); 
In response to the detecting the resolution of the digital video content to be output from the receiving device to the display, retrieving, by at least one processor of the receiving device, based on the detected resolution of the digital video content, a previously stored video graphics adjustment setting having a previously stored association with the detected resolution of the digital video content (
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and then storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11), the previously stored association being that application of the video graphics adjustment setting to digital video content having the detected resolution avoids edges of digital video frames of digital video content having the detected resolution being cut of when presented on the display (Kudo’s main processor additionally incorporates the video size switching module and video size memory M into the control module 65 in addition to Miyazaki’s teaching of storing the input video resolution in the nonvolatile memory 68 of the control module 65 for the respective video programs with the event IDS. 
Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo with respect to the digital TV receiver 11. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting including the detected input resolution of the digital video and the video size setting in relation to the detected input resolution of the digital video identified by the specific identification information. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, storing the input resolution of the digital video content in the control module, during the video adjustment retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory M of the control module 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video input resolutions of the video programs/events/services and video size setting of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video. 
Kudo and Miyazaki’s digital TV receiver 11 performs the video size adjustment and video scaling or video changing processing after detecting the video resolution of the digital video content. Miyazaki teaches at Paragraph 0096 the main processor of the digital TV receiver 11 updates the resolution registration information based on the decoding result which detects the resolution of the video signal. Miyazaki teaches at Paragraph 0049 that the scaling processing is executed after completion of decoding of the video signal where during decoding the video resolution of the video signal is detected. Miyazaki discloses at Paragraph 0050 that the video scaling processing occurs before performing decoding of the video signal as the detected resolution of the video signal has already been stored in the storage device, but at Paragraph 0054-0056 that the video resolution of the video signal is recognized based on the event information so that the video scaling processing settles before the decoding of the video signal. So the video resolution of the video signal for the received broadcast signal is still recognized/detected without the actual decoding of the video signal…..the digital television broadcast receiver updates the resolution registration information by the actual resolution of the video signal. Miyazaki teaches at Paragraph 0082 when a wrong resolution prediction of a video signal is made, the scaling processing is consequently executed after the video signal is decoded (after the detection of the resolution of the video signal). 
Miyazaki teaches at Paragraph 0092-0093 that the video adjustment processing is responsive to the detecting of the digital video content of the video signal from the video event/program/channel. Accordingly, video graphics adjustment setting is applied responsive to the detecting the resolution of the digital video signal. Based on Miyazaki alone, the video graphics adjusting setting in Miyazaki Paragraph 0053 comprises the input video resolution information stored for the respective pieces of service identification information and the output video resolution for the video signal corresponding to the stored resolution of the video display 14 which determines how the video scaling processing (video graphics adjustment) is performed. Therefore, Miyazaki also teaches the video graphics adjustment setting being previously stored for the digital video content identified by the respective pieces of service identification information); 
In response to the at least one processor of the receiving device retrieving the previously stored video graphics adjustment setting having the previously stored association with the detected resolution of the digital video content to be output from the receiving device, applying, by at least one processor of the receiving device, the previously stored video graphics adjustment setting to the digital video content to be output from the receiving device before the digital video content to be output from the receiving is presented on the display (
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 
The main processor of Miyzaki and Kudo’s digital TV receiver 11 is responsible for retrieving the previously stored video graphics adjustment setting from the storage having the previously stored association with the detected resolution of the broadcast video event/program/service to be output form the digital TV receiver 11, and applying the previously stored video size setting to the digital video content since the video size setting associated with the respective broadcast video event is stored in the video size memory M and the video resolution associated with the respective broadcast video events are stored in the nonvolatile memory 68 of the control module 65. 
Kudo’s main processor additionally incorporates the video size switching module and video size memory M. Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video resolutions of the video programs/events/services and video sizes of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the video graphics adjustment setting includes a resizing of the digital video content having the detected resolution. 
However, Kudo further teaches at FIGS. 2B-2C the claim limitation that the video graphics adjustment setting includes a resizing of the digital video content having the detected resolution. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the resizing of the digital video content having the detected resolution includes downscaling of digital video frames of the digital video content.
However, Kudo further teaches at FIGS. 2A-2B and FIGS. 3A-3B the claim limitation that the resizing of the digital video content having the detected resolution includes downscaling of digital video frames of the digital video content.
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the video graphics adjustment setting is includes a repositioning of frames of the digital video content on the display.
However, Kudo teaches at FIGS. 3A-3B the claim limitation that the video graphics adjustment setting is includes a repositioning of frames of the digital video content on the display. 
Re Claim 9: 
Miyazaki teaches at least one processor (e.g., Paragraph 0048); 
at least one memory in communication with the at least one processor, the at least one memory having computer-executable instructions stored thereon that, when executed, cause the at least one processor to (e.g., Paragraph 0041 “the control module 65 mainly uses a read-only memory 66 that stores control program to be executed by its CPU):
output for presentation on a display digital video content for which edges of digital video frames of the digital video content are not cut off when presented on the display (Miyazaki teaches at Paragraph 0097 that the video display delay upon tuning and vanishing of the displayed banner of the tuning information for an instant can be eliminated ). 
Miyazaki does not explicitly teach the claim limitation: 
 output, for presentation on the display, first different digital video content having a resolution, wherein edges of digital video frames of the first different digital video content having the resolution are cut off when presented on the display;
receive input from a user indicating a video graphics adjustment setting;
apply the video graphics adjustment setting to the first different digital video content having the resolution, wherein the video graphics adjustment setting being applied to the first different digital video content having the resolution avoids the digital video frames of the first different digital video content having the resolution being cut off when presented on the display;
associate the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display; and
store, for future retrieval by a receiving device, the video graphics adjustment setting and the association of the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display. 

Kudo and Miyazaki combination explicitly teaches the claim limitation: 
output, for presentation on the display, first different digital video content having a resolution, wherein edges of digital video frames of the first different digital video content having the resolution are cut off when presented on the display (
Kudo teaches at Paragraph 0061-0064 that if an event is selected by the user and the video size of the selected event that is stored in the video size memory M is the HD super live size, the video size switching module SW causes display of the event selected by the user in the HD super live mode…..if the selected event is video having an aspect ratio 16:9 that was produced by adding side panels SP to video having an aspect ratio 4:3 as shown in FIG. 2A (full mode with side panels), the video having the aspect ratio 16:9 with the side panels SP is displayed on the screen DYP.  
Kudo teaches at Paragraph 0012 that video having an aspect ratio 16:9 and not having side panels may actually be displayed in such a manner that video portions that should be displayed are omitted. 
Kudo teaches at Paragraph 0124 that even if main video of an event has side panels, CM video of the same event not necessarily has side panels. If the video size is set to the HD super live size to make it suitable for main video, side panel portions of CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost…the loss of part of CM information can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video in in an advertisement period. 
Accordingly, the side panels are not lost when the video is displayed in the full size with the side panels of the advertising event);
receive input from a user indicating a video graphics adjustment setting (
Kudo teaches at Paragraph 0060 that if video size information of the selected event is stored in the video size memory M, the video size switching module SW causes display of the event with the video size stored in the video size memory M. 
Kudo teaches at Paragraph 0061-0066 that if an event is selected by the user and the video size of the selected event that is stored in the video size memory M is the HD super live size, the video size switching module SW causes display of the event selected by the user in the HD super live mode…..if the selected event is video having an aspect ratio 16:9 that was produced by adding side panels SP to video having an aspect ratio 4:3 as shown in FIG. 2A (full mode with side panels), the video having the aspect ratio 16:9 with the side panels SP is displayed on the screen DYP…..If the video size was switched previously for the selected event (e.g., advertising event of Paragraph 0124), the video size switching module checks video sizes that are stored in the video size memory M so as to be correlated with respective events.  

Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 
The main processor of Miyzaki and Kudo’s digital TV receiver 11 is responsible for retrieving the previously stored video graphics adjustment setting from the storage having the previously stored association with the detected resolution of the broadcast video event/program/service to be output form the digital TV receiver 11, and applying the previously stored video size setting to the digital video content since the video size setting associated with the respective broadcast video event is stored in the video size memory M and the video resolution associated with the respective broadcast video events are stored in the nonvolatile memory 68 of the control module 65. 
Kudo’s main processor additionally incorporates the video size switching module and video size memory M. Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video resolutions of the video programs/events/services and video sizes of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video);
apply the video graphics adjustment setting to the first different digital video content having the resolution, wherein the video graphics adjustment setting being applied to the first different digital video content having the resolution avoids the digital video frames of the first different digital video content having the resolution being cut off when presented on the display (
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and then storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 

Kudo’s main processor additionally incorporates the video size switching module and video size memory M into the control module 65 in addition to Miyazaki’s teaching of storing the input video resolution in the nonvolatile memory 68 of the control module 65 for the respective video programs with the event IDS. 
Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo with respect to the digital TV receiver 11. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting including the detected input resolution of the digital video and the video size setting in relation to the detected input resolution of the digital video identified by the specific identification information. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, storing the input resolution of the digital video content in the control module, during the video adjustment retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory M of the control module 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video input resolutions of the video programs/events/services and video size setting of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video. 
Kudo and Miyazaki’s digital TV receiver 11 performs the video size adjustment and video scaling or video changing processing after detecting the video resolution of the digital video content. Miyazaki teaches at Paragraph 0096 the main processor of the digital TV receiver 11 updates the resolution registration information based on the decoding result which detects the resolution of the video signal. Miyazaki teaches at Paragraph 0049 that the scaling processing is executed after completion of decoding of the video signal where during decoding the video resolution of the video signal is detected. Miyazaki discloses at Paragraph 0050 that the video scaling processing occurs before performing decoding of the video signal as the detected resolution of the video signal has already been stored in the storage device, but at Paragraph 0054-0056 that the video resolution of the video signal is recognized based on the event information so that the video scaling processing settles before the decoding of the video signal. So the video resolution of the video signal for the received broadcast signal is still recognized/detected without the actual decoding of the video signal…..the digital television broadcast receiver updates the resolution registration information by the actual resolution of the video signal. Miyazaki teaches at Paragraph 0082 when a wrong resolution prediction of a video signal is made, the scaling processing is consequently executed after the video signal is decoded (after the detection of the resolution of the video signal). 
Miyazaki teaches at Paragraph 0092-0093 that the video adjustment processing is responsive to the detecting of the digital video content of the video signal from the video event/program/channel. Accordingly, video graphics adjustment setting is applied responsive to the detecting the resolution of the digital video signal. Based on Miyazaki alone, the video graphics adjusting setting in Miyazaki Paragraph 0053 comprises the input video resolution information stored for the respective pieces of service identification information and the output video resolution for the video signal corresponding to the stored resolution of the video display 14 which determines how the video scaling processing (video graphics adjustment) is performed. Therefore, Miyazaki also teaches the video graphics adjustment setting being previously stored for the digital video content identified by the respective pieces of service identification information);
associate the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display (Kudo teaches at Paragraph 0124 that even if main video of an event has side panels, CM video of the same event not necessarily has side panels. If the video size is set to the HD super live size to make it suitable for main video, side panel portions of CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost…the loss of part of CM information can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video in in an advertisement period. 
Kudo teaches at Paragraph 0061-0066 that if the video size was switched previously for the selected event (e.g., advertising event of Paragraph 0124), the video size switching module checks video sizes that are stored in the video size memory M so as to be correlated with respective events. 
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 
The main processor of Miyzaki and Kudo’s digital TV receiver 11 is responsible for retrieving the previously stored video graphics adjustment setting from the storage having the previously stored association with the detected resolution of the broadcast video event/program/service to be output form the digital TV receiver 11, and applying the previously stored video size setting to the digital video content since the video size setting associated with the respective broadcast video event is stored in the video size memory M and the video resolution associated with the respective broadcast video events are stored in the nonvolatile memory 68 of the control module 65. 
Kudo’s main processor additionally incorporates the video size switching module and video size memory M. Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video resolutions of the video programs/events/services and video sizes of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video); and
store, for future retrieval by a receiving device, the video graphics adjustment setting and the association of the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display (Kudo teaches at Paragraph 0061-0066 that if the video size was switched previously for the selected event (e.g., advertising event of Paragraph 0124), the video size switching module checks video sizes that are stored in the video size memory M so as to be correlated with respective events. Kudo teaches at Paragraph 0058 that the video sizes that were set for respective events are stored in the video size memory M. 
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 
The main processor of Miyzaki and Kudo’s digital TV receiver 11 is responsible for retrieving the previously stored video graphics adjustment setting from the storage having the previously stored association with the detected resolution of the broadcast video event/program/service to be output form the digital TV receiver 11, and applying the previously stored video size setting to the digital video content since the video size setting associated with the respective broadcast video event is stored in the video size memory M and the video resolution associated with the respective broadcast video events are stored in the nonvolatile memory 68 of the control module 65. 
Kudo’s main processor additionally incorporates the video size switching module and video size memory M. Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video resolutions of the video programs/events/services and video sizes of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video). 
Moreover, Kudo further teaches a system for video graphics adjustment comprising:
at least one processor (e.g., Paragraph 0251 “the video size information video processor changes the display color or the display pattern of video size information"); 
at least one memory in communication with the at least one processor, the at least one memory having computer-executable instructions stored thereon that, when executed, cause the at least one processor to (e.g., Paragraph 0052 “the controller 65 mainly uses a ROM 66 which is stored with control programs to be run by the CPU, a RAM 67 which provides a work area for the CPU and a non-volatile memory 68 which is stored with various kinds of setting information, control information etc." and Paragraph 0058 "the controller 65 is also equipped with a video size switching module SW"):
output for presentation on a display digital video content for which edges of digital video frames of the digital video content are not cut off when presented on the display (
Kudo teaches at Paragraph 0061-0064 that if an event is selected by the user and the video size of the selected event that is stored in the video size memory M is the HD super live size, the video size switching module SW causes display of the event selected by the user in the HD super live mode…..if the selected event is video having an aspect ratio 16:9 that was produced by adding side panels SP to video having an aspect ratio 4:3 as shown in FIG. 2A (full mode with side panels), the video having the aspect ratio 16:9 with the side panels SP is displayed on the screen DYP.  
Kudo teaches at Paragraph 0012 that video having an aspect ratio 16:9 and not having side panels may actually be displayed in such a manner that video portions that should be displayed are omitted. 
Kudo teaches at Paragraph 0124 that even if main video of an event has side panels, CM video of the same event not necessarily has side panels. If the video size is set to the HD super live size to make it suitable for main video, side panel portions of CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost…the loss of part of CM information can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video in in an advertisement period. 
Accordingly, the side panels are not lost when the video is displayed in the full size with the side panels of the advertising event). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a stored resolution setting when it is necessary to switch from the current video resolution setting to the stored video resolution setting for an event. One of the ordinary skill in the art would have been motivated to have adjusted the video resolution for event in order to avoid the video content being cut off. 

Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the video graphics adjustment setting includes a resizing of the digital video content having the detected resolution.
However, Kudo further teaches at FIGS. 2B-2C and FIGS. 3A-3B the claim limitation that the video graphics adjustment setting includes a resizing of the digital video content having the detected resolution. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the resizing of the digital video content having the detected resolution includes downscaling of digital video frames of the digital video content.
However, Kudo further teaches at FIGS. 2B-2C and FIGS. 3A-3B the claim limitation that the resizing of the digital video content having the detected resolution includes downscaling of digital video frames of the digital video content. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the video graphics adjustment setting is includes a repositioning of frames of the digital video content on the display.
However, Kudo further teaches at FIGS. 2B-2C and FIGS. 3A-3B the claim limitation that the video graphics adjustment setting is includes a repositioning of frames of the digital video content on the display. 
Re Claim 18: 
Miyazaki teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed, cause at least one processor to (e.g., Paragraph 0041 “the control module 65 mainly uses a read-only memory 66 that stores control program to be executed by its CPU):
detect a plurality of different resolutions of each different digital video content of a plurality of different digital video content to be output from a receiving device to a display (Miyazaki teaches at Paragraph 0009 that the resolution of a video signal can be detected before the video signal is decoded. Miyazaki teaches at Paragraph 0092 that the main processor MP predicts the video resolution of the predetermined channel with reference to video resolution information included in event information and resolution registration information….the main processor MP detects based on the video resolution information included in the event information whether the video type of the predetermined channel is one of 480i, 480p, 1080i). 
Miyazaki does not explicitly teach the claim limitation: 
 for each detected different resolution of each different digital video content, search for a corresponding previously stored video graphics adjustment setting associated with the detected different resolution, the association with the detected different resolution being that application of the corresponding previously stored video graphics adjustment setting to digital video content having the detected different resolution avoids edges of digital video frames of digital video content having the detected different resolution being cut of when presented on the display;
retrieve the corresponding previously stored video graphics adjustment setting; and 
in response to the retrieving the corresponding previously stored video graphics adjustment setting, apply the corresponding previously stored video graphics adjustment setting to the different digital video content to be output from the receiving device.

However, Kudo and Miyazaki combination explicitly teaches the claim limitation: 
for each detected different resolution of each different digital video content, search for a corresponding previously stored video graphics adjustment setting associated with the detected different resolution, the association with the detected different resolution being that application of the corresponding previously stored video graphics adjustment setting to digital video content having the detected different resolution avoids edges of digital video frames of digital video content having the detected different resolution being cut off when presented on the display (
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and then storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 

Kudo’s main processor additionally incorporates the video size switching module and video size memory M into the control module 65 in addition to Miyazaki’s teaching of storing the input video resolution in the nonvolatile memory 68 of the control module 65 for the respective video programs with the event IDS. 
Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo with respect to the digital TV receiver 11. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting including the detected input resolution of the digital video and the video size setting in relation to the detected input resolution of the digital video identified by the specific identification information. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, storing the input resolution of the digital video content in the control module, during the video adjustment retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory M of the control module 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video input resolutions of the video programs/events/services and video size setting of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video. 
Kudo and Miyazaki’s digital TV receiver 11 performs the video size adjustment and video scaling or video changing processing after detecting the video resolution of the digital video content. Miyazaki teaches at Paragraph 0096 the main processor of the digital TV receiver 11 updates the resolution registration information based on the decoding result which detects the resolution of the video signal. Miyazaki teaches at Paragraph 0049 that the scaling processing is executed after completion of decoding of the video signal where during decoding the video resolution of the video signal is detected. Miyazaki discloses at Paragraph 0050 that the video scaling processing occurs before performing decoding of the video signal as the detected resolution of the video signal has already been stored in the storage device, but at Paragraph 0054-0056 that the video resolution of the video signal is recognized based on the event information so that the video scaling processing settles before the decoding of the video signal. So the video resolution of the video signal for the received broadcast signal is still recognized/detected without the actual decoding of the video signal…..the digital television broadcast receiver updates the resolution registration information by the actual resolution of the video signal. Miyazaki teaches at Paragraph 0082 when a wrong resolution prediction of a video signal is made, the scaling processing is consequently executed after the video signal is decoded (after the detection of the resolution of the video signal). 
Miyazaki teaches at Paragraph 0092-0093 that the video adjustment processing is responsive to the detecting of the digital video content of the video signal from the video event/program/channel. Accordingly, video graphics adjustment setting is applied responsive to the detecting the resolution of the digital video signal. Based on Miyazaki alone, the video graphics adjusting setting in Miyazaki Paragraph 0053 comprises the input video resolution information stored for the respective pieces of service identification information and the output video resolution for the video signal corresponding to the stored resolution of the video display 14 which determines how the video scaling processing (video graphics adjustment) is performed. Therefore, Miyazaki also teaches the video graphics adjustment setting being previously stored for the digital video content identified by the respective pieces of service identification information); 
Retrieving the corresponding previously stored video graphics adjustment setting and 
in response to the retrieving the corresponding previously stored video graphics adjustment setting, apply the corresponding previously stored video graphics adjustment setting to the different digital video content to be output from the receiving device (
Miyazaki and Kudo’s digital TV receiver 11 performs the detecting of the resolution of the input digital video and storing the detected input resolution of the digital video in the nonvolatile memory 68 of the control module 65 of the digital TV receiver 11. Miyazaki then teaches retrieving the video graphics adjustment setting from the digital TV broadcast receiver to perform the video graphics adjustment/scaling based on the stored input video resolution in relation to the output resolution of the current display stored in the digital TV receiver 11. 
The main processor of Miyzaki and Kudo’s digital TV receiver 11 is responsible for retrieving the previously stored video graphics adjustment setting from the storage having the previously stored association with the detected resolution of the broadcast video event/program/service to be output form the digital TV receiver 11, and applying the previously stored video size setting to the digital video content since the video size setting associated with the respective broadcast video event is stored in the video size memory M and the video resolution associated with the respective broadcast video events are stored in the nonvolatile memory 68 of the control module 65. 
Kudo’s main processor additionally incorporates the video size switching module and video size memory M. Kudo teaches at Paragraph 0115 and Paragraph 0122 that the video size memory M stores the video sizes set for the respective events (video programs). The video sizes set for the respective events in the video size memory M in the control module 65 are correlated to the video resolutions for the respective events in the nonvolatile memory 68. It is noted that features disclosed in Miyazaki are shared by the features disclosed in Kudo. 
The control module 65 of Kudo FIG. 1 and Miyazaki FIG. 1A is responsible for storing the previously stored video graphics adjustment setting. 
In light of Miyazaki’s teaching of the main processor comprising the elements 51, 58, 61, 62 and 65, Kudo’s main processor is responsive to and after the detecting the resolution of the digital video content to be output to the video display device 63, retrieving based on the detected resolution of the digital video event/service (broadcasting video program), a previously stored video graphics adjustment setting stored in the control module 65 having the nonvolatile memory 68 and the video size memory M. It is noted that the nonvolatile memory 68 stores the resolutions of the video programs/events/services and the video size memory 65 stores the video sizes of the corresponding video programs/events/services. There is association between the video resolutions of the video programs/events/services and video sizes of the corresponding video programs/events/services. 
Kudo teaches at Paragraph 0124-0129 that CM video of the same event does not necessarily have side panels. If the video size is set to the HD super live size to make it suitable for main video, side panels portions of the CM video are also removed. If the side panel portions of the CM video also bear substantial information, part of the CM information is lost. The problem can be solved by determining whether video for viewing is in an advertisement period by detecting a variation in the audio mode and returning the video size to the full size if the video is in an advertisement period. The features of Kudo at Paragraph 0124-0129 are processed by the main processor of FIG. 1 after detecting the resolution of the respective video events/services such as the CM video).
Moreover, Kudo teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed, cause at least one processor to (e.g., Paragraph 0052 “the controller 65 mainly uses a ROM 66 which is stored with control programs to be run by the CPU, a RAM 67 which provides a work area for the CPU and a non-volatile memory 68 which is stored with various kinds of setting information, control information etc." and Paragraph 0058 "the controller 65 is also equipped with a video size switching module SW"):
detect a plurality of different resolutions of each different digital video content of a plurality of different digital video content to be output from a receiving device to a display (Kudo teaches Paragraph 0045 that the signal processor 51 performs given digital signal processing selectively on the sets of a digital video signal. Kudo teaches at Paragraph 0198 that the video size switching module SW has a means for storing in the video size memory M video sizes set for respective events. 
Kudo teaches at Paragraph 0186-0189 that the video size setting database stores a plurality of video sizes for events. Kudo teaches at Paragraph 0195 that old pieces of video size information are deleted automatically as new video sizes are set (detected). 
Kudo teaches at Paragraph 0093 that the video processing apparatus….is a digital TV broadcast receiver 11….a controller 65 is equipped with a video size switching module SW for changing the size of video to be displayed on the video display device 14. Kudo teaches at Paragraph 0100 “upon determination of the video size to be employed”). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a stored resolution setting when it is necessary to switch from the current video resolution setting to the stored video resolution setting for an event. One of the ordinary skill in the art would have been motivated to have adjusted the video resolution for event in order to avoid the video content being cut off. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the corresponding previously stored video graphics adjustment setting includes a resizing of the different digital video content to be output from the receiving device.
However, Kudo further teaches at FIGS. 2B-2C and FIGS. 3A-3B the claim limitation that the corresponding previously stored video graphics adjustment setting includes a resizing of the different digital video content to be output from the receiving device. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the resizing of the different digital video content to be output from the receiving device [includes downscaling of digital video frames of the different digital video content].
However, Kudo further teaches at FIGS. 2B-2C and FIGS. 3A-3B the claim limitation that the resizing of the different digital video content to be output from the receiving device [includes downscaling of digital video frames of the different digital video content]. 

Claims 2, 3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US-PGPUB No. 2010/0066909 (hereinafter Miyazaki) in view of Kudo US-PGPUB No. 2010/0053442 (hereinafter Kudo); Young US-PGPUB No. 2006/0114246 (hereinafter Young) and Fear et al. US-Patent No. 7,864,203 (hereinafter Fear).  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation: the claim limitation that before the detecting the resolution of the digital video content to be output from the receiving device to a display, outputting, by at least one processor of the receiving device, from the receiving device for presentation on the display, first different digital video content having the resolution, wherein edges of digital video frames of the first different digital video content having the resolution are cut off when presented on the display;
receiving, by at least one processor of the receiving device, input from a user indicating the video graphics adjustment setting; 
applying, by at least one processor of the receiving device, the video graphics adjustment setting to the first different digital video content having the resolution, wherein the video graphics adjustment setting being applied to the first different digital video content having the resolution avoids the digital video frames of the first different digital video content having the resolution being cut off when presented on the display;
associating, by the by at least one processor of the receiving device, the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display; and
storing, by the by at least one processor of the receiving device, for future retrieval by the receiving device, the video graphics adjustment setting and the association of the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display. 
However, Young/Fear further teaches the claim limitation: before the detecting the resolution of the digital video content to be output from the receiving device to a display, outputting, by at least one processor of the receiving device, from the receiving device for presentation on the display, first different digital video content having the resolution, wherein edges of digital video frames of the first different digital video content having the resolution are cut off when presented on the display ( 
Fear teaches at FIGS. 5-6 and column 6, lines 29-40 that FIG. 5 shows a display image with a portion thereof being cut off. 
Young teaches at Paragraph 0008 that when the display device is configured to view content from one of such inputs, the associated stored aspect ratio is retrieved…the aspect ratio may include zoom (keep geometry of image correct but zoom 4:3 content so its width fills the display possibly cutting off the top and/or bottom);
receiving, by at least one processor of the receiving device, input from a user indicating the video graphics adjustment setting ( 
Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0020 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180); 
applying, by at least one processor of the receiving device, the video graphics adjustment setting to the first different digital video content having the resolution, wherein the video graphics adjustment setting being applied to the first different digital video content having the resolution avoids the digital video frames of the first different digital video content having the resolution being cut off when presented on the display ( 
Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0020 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180);
associating, by the by at least one processor of the receiving device, the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display (Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0022 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180…a switch is made from viewing content from a second video input to content from a first video input); and
storing, by the by at least one processor of the receiving device, for future retrieval by the receiving device, the video graphics adjustment setting and the association of the video graphics adjustment setting with the resolution of the first different digital video content that was output to the display ( 
Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0022 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180…a switch is made from viewing content from a second video input to content from a first video input). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the aspect ratios for each video input by the user through a user interface comprising an OSD and a remote control to have avoided the edges of the video from being cut-off. One of the ordinary skill in the art would have been motivated to have provided a user interface for manipulating the resolution and/or aspect ratio of the video so as to have prevented the edges of the video from being cut-off when the television displays one of the video from various video inputs. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that: 
before the detecting the resolution of the digital video content to be output from the receiving device to a display, outputting, by at least one processor of the receiving device, from the receiving device for presentation on the display, second different digital video content having a different resolution, wherein edges of digital video frames of the second different digital video content having the different resolution are cut off when presented on the display; 
receiving, by at least one processor of the receiving device, input from a user indicating a different video graphics adjustment setting;
applying, by at least one processor of the receiving device, the different video graphics adjustment setting to the second different digital video content having the different resolution, wherein the different video graphics adjustment setting being applied to the second different digital video content having the different resolution
avoids the digital video frames of the second different digital video content having the different resolution being cut off when presented on the display;
associating, by the by at least one processor of the receiving device, the different video graphics adjustment setting with the different resolution of the second different digital video content that was output to the display; and
storing, by the by at least one processor of the receiving device, for future retrieval by the receiving device, the different video graphics adjustment setting and the association of the different video graphics adjustment setting with the different resolution of the second different digital video content that was output to the display.
However, Fear/Young further teaches the claim limitation: 
before the detecting the resolution of the digital video content to be output from the receiving device to a display, outputting, by at least one processor of the receiving device, from the receiving device for presentation on the display, second different digital video content having a different resolution, wherein edges of digital video frames of the second different digital video content having the different resolution are cut off when presented on the display (
Fear teaches at FIGS. 5-6 and column 6, lines 29-40 that FIG. 5 shows a display image with a portion thereof being cut off. 
Young teaches at Paragraph 0008 that when the display device is configured to view content from one of such inputs, the associated stored aspect ratio is retrieved…the aspect ratio may include zoom (keep geometry of image correct but zoom 4:3 content so its width fills the display possibly cutting off the top and/or bottom); 
receiving, by at least one processor of the receiving device, input from a user indicating a different video graphics adjustment setting (
Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0022 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180…a switch is made from viewing content from a second video input to content from a first video input);
applying, by at least one processor of the receiving device, the different video graphics adjustment setting to the second different digital video content having the different resolution, wherein the different video graphics adjustment setting being applied to the second different digital video content having the different resolution avoids the digital video frames of the second different digital video content having the different resolution being cut off when presented on the display (Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0022 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180…a switch is made from viewing content from a second video input to content from a first video input);
associating, by the by at least one processor of the receiving device, the different video graphics adjustment setting with the different resolution of the second different digital video content that was output to the display (Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0022 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180…a switch is made from viewing content from a second video input to content from a first video input); and
storing, by the by at least one processor of the receiving device, for future retrieval by the receiving device, the different video graphics adjustment setting and the association of the different video graphics adjustment setting with the different resolution of the second different digital video content that was output to the display (Fear teaches at FIGS. 5-6 and column 5, lines 25 through column 5, lines 52 that a user may adjust the user interface until the corner arrows thereof are visible and further substantially coincide with corner edges of the visible screen….after a user is satisfied or dissatisfied with a current state of the adjustment, a save operation 404 or cancel operation 406 may be initiated for either saving or canceling any previous adjustments. FIG. 6 shows the display image of FIG. 5 with the previously cut off portion now visible, by adjusting a timing associated with the display image so that additional pixels reside between the bezel and an edge of the display image. 
Young teaches at Paragraph 0016—0022 the a command may be received by the controller 170 from the remote control 174…allowing the user to view content information in the background of the OSD…The menu 400 may have selections for controlling various parameters of the system including aspect ratios…The user may maneuver to the aspect ratio selection 430 and then press a key on the remote to enter a second menu 450 for entering aspect ratios for each input…each subsequent command might toggle the aspect ratio between all allowed values, perhaps 4:3, 16:9, 16:10, stretch, center, panoramic and zoom. As the aspect ratios are toggled, the values stored in the memory 190 may be updated to reflect the new value….the controller 170 instructs the display driver 120 to switch to the new aspect ratio through the aspect ratio control signal path 180. Each time the user changes the operative video input, perhaps using the remote control 174, the controller 170 retrieves the current aspect ratio of that input form the memory 190 and instructs the display driver 120 to switch to the aspect ratio of the video input through the aspect ratio control signal path 180…a switch is made from viewing content from a second video input to content from a first video input).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the aspect ratios for each video input by the user through a user interface comprising an OSD and a remote control to have avoided the edges of the video from being cut-off. One of the ordinary skill in the art would have been motivated to have provided a user interface for manipulating the resolution and/or aspect ratio of the video so as to have prevented the edges of the video from being cut-off when the television displays one of the video from various video inputs. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the computer-executable instructions, when executed, further cause the at least one processor to:
output second different digital video content having a different resolution, wherein edges of digital video frames of the second different digital video content having the different resolution are cut off when presented on the display;
receive input from a user indicating a different video graphics adjustment setting;
apply the different video graphics adjustment setting to the second different digital video content having the different resolution, wherein the different video graphics adjustment setting being applied to the second different digital video content having the different resolution avoids the digital video frames of the second different digital video content having the different resolution being cut off when presented on the display;
associate the different video graphics adjustment setting with the different resolution of the second different digital video content that was output to the display; and
store, for future retrieval by a receiving device, the different video graphics adjustment setting and the association of the different video graphics adjustment setting with the different resolution of the second different digital video content that was output to the display.
The claim 10 is in parallel with the claim 2 in the form of an apparatus claim. The claim 10 is subject to the same rationale of rejection as the claim 2. 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, the computer-executable instructions, when executed, further cause the at least one processor to:
detect a resolution of third different digital video content to be output from the receiving device to the display;
in response to the detecting the resolution of the third different digital video content to be output from the receiving device to the display, search for a previously stored video graphics adjustment setting associated with the detected resolution of the third different digital video content to be output from the receiving device to the display;
retrieve the previously stored video graphics adjustment setting associated with the detected resolution of the third different digital video content to be output from the receiving device to the display, the association with the detected resolution of the third different digital video content being that application of the video graphics adjustment setting associated with the detected resolution of the third different digital video content to digital video content having the detected resolution of the third different digital video content avoids edges of digital video frames of digital video content having the detected resolution of the third different digital video content being cut of when presented on the display; and
in response to the retrieving the previously stored video graphics adjustment setting associated with the detected resolution of the third different digital video content, apply the previously stored video graphics adjustment setting associated with the detected resolution of the third different digital video content to the third different digital video content to be output from the receiving device before the third different digital video content to be output from the receiving device is presented on the display.
The claim 11 is in parallel with the claim 3 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 3. 

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the detected resolution of the third different digital video content is different than the resolution of the first different digital video content and the previously stored video graphics adjustment setting associated with the detected resolution of the third different digital video content is different than the previously stored video graphics adjustment setting associated with the resolution of the first different digital video content that was output to the display. 
The claim 12 is in parallel with the claim 3 in the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 3. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US-PGPUB No. 2010/0066909 (hereinafter Miyazaki) in view of Kudo US-PGPUB No. 2010/0053442 (hereinafter Kudo); Fear et al. US-Patent No. 7,864,203 (hereinafter Fear); Young US-PGPUB No. 2006/0114246 (hereinafter Young) and Wang et al. US-PGPUB No. 2018/0130180 (Wang).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the resolution is a high definition (HD) digital video resolution and the different resolution is a video resolution higher than HD resolution.
Kudo does not teach the claim limitation that the resolution is a high definition (HD) digital video resolution and the different resolution is a video resolution higher than HD resolution. 
Wang explicitly teaches at Paragraph 0375 the claim limitation that that the resolution is a high definition (HD) digital video resolution and the different resolution is a video resolution higher than HD resolution. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the HD digital video resolution of Kudo would be 1920*1080 (1080 video) according to Wang and the HD digital video super resolution of Kudo would be 3840*2160 (4K video) according to Wang. Having the combined teaching, one of the ordinary skill in the art would have presented either high-resolution video (1080p video) or super resolution video (4K video) on a display device. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the HD digital video resolution is at least 1920 pixels * 1080 lines and the different resolution is at least 3840 pixels * 2160 lines.
Kudo does not teach the claim limitation that the HD digital video resolution is at least 1920 pixels * 1080 lines and the different resolution is at least 3840 pixels * 2160 lines. 
Wang explicitly teaches at Paragraph 0375 the claim limitation that that the HD digital video resolution is at least 1920 pixels * 1080 lines and the different resolution is at least 3840 pixels * 2160 lines. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the HD digital video resolution of Kudo would be 1920*1080 (1080 video) according to Wang and the HD digital video super resolution of Kudo would be 3840*2160 (4K video) according to Wang. Having the combined teaching, one of the ordinary skill in the art would have presented either high-resolution video (1080p video) or super resolution video (4K video) on a display device. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US-PGPUB No. 2010/0066909 (hereinafter Miyazaki) in view of Kudo US-PGPUB No. 2010/0053442 (hereinafter Kudo); Fear et al. US-Patent No. 7,864,203 (hereinafter Fear); Young US-PGPUB No. 2006/0114246 (hereinafter Young) and Wang et al. US-PGPUB No. 2018/0130180 (Wang).  
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the resolution of the first different digital video content is a high definition (HD) digital video resolution and the different resolution of the second different digital video content is a video resolution higher than HD resolution. 
Kudo does not teach the claim limitation that the resolution of the first different digital video content is a high definition (HD) digital video resolution and the different resolution of the second different digital video content is a video resolution higher than HD resolution. 
Wang explicitly teaches at Paragraph 0375 the claim limitation that that the resolution of the first different digital video content is a high definition (HD) digital video resolution and the different resolution of the second different digital video content is a video resolution higher than HD resolution. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the HD digital video resolution of Kudo would be 1920*1080 (1080 video) according to Wang and the HD digital video super resolution of Kudo would be 3840*2160 (4K video) according to Wang. Having the combined teaching, one of the ordinary skill in the art would have presented either high-resolution video (1080p video) or super resolution video (4K video) on a display device. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the HD digital video resolution is at least 1920 pixels x 1080 lines and the different resolution is at least 3840 pixels x 2160 lines.
Kudo does not teach the claim limitation that the HD digital video resolution is at least 1920 pixels x 1080 lines and the different resolution is at least 3840 pixels x 2160 lines. 
Wang explicitly teaches at Paragraph 0375 the claim limitation that that the HD digital video resolution is at least 1920 pixels x 1080 lines and the different resolution is at least 3840 pixels x 2160 lines. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the HD digital video resolution of Kudo would be 1920*1080 (1080 video) according to Wang and the HD digital video super resolution of Kudo would be 3840*2160 (4K video) according to Wang. Having the combined teaching, one of the ordinary skill in the art would have presented either high-resolution video (1080p video) or super resolution video (4K video) on a display device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613